Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 16, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s plea was knowingly, intelligently, and voluntarily entered, and nothing in his plea allocution casts doubt thereon, or on his guilt (see, People v Toxey, 86 NY2d 725; People v Lopez, 71 NY2d 662, 665-666). Concur — Tom, J. P., Mazzarelli, Ellerin, Lerner and Andrias, JJ.